       Case 4:20-cv-00120-BRW Document 20 Filed 06/23/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

ALVIN D. AIKENS                                                                PLAINTIFF
ADC #160951

VS.                                4:20CV00120-BRW

BRUCE GREEN, et al.                                                         DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED, this 23rd day of June, 2020.

                                                Billy Roy Wilson_________________
                                                UNITED STATES DISTRICT JUDGE
